
	

115 SRES 303 IS: Expressing support for the designation of October 2017 as “National Audiology Awareness Month”.
U.S. Senate
2017-10-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 303
		IN THE SENATE OF THE UNITED STATES
		
			October 25, 2017
			Ms. Warren (for herself, Mr. Grassley, and Ms. Hassan) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and Pensions
		
		RESOLUTION
		Expressing support for the designation of October 2017 as National Audiology Awareness Month.
	
	
 Whereas, according to the Centers for Disease Control and Prevention, hearing loss is the third most common chronic physical condition in the United States;
 Whereas the National Institute on Deafness and Other Communication Disorders and the Centers for Disease Control and Prevention have found that 24 percent of adults in the United States, or 40,000,000 individuals, may have noise-induced hearing loss in 1 or both ears;
 Whereas, although the prevalence of hearing loss increases with age, approximately 40 percent of individuals with hearing loss are under the age of 60;
 Whereas people with hearing difficulty frequently delay seeking assessment and treatment for their hearing loss;
 Whereas audiologists, whose academic and clinical training provides the foundation for patient management from birth through adulthood, are dedicated health care professionals who diagnose, treat, and manage hearing loss and balance disorders;
 Whereas audiologists treat patients in many different settings, including private practice, hospitals, schools, Veterans Health Administration hospitals, and otolaryngology offices;
 Whereas October 2017 would be an appropriate month to designate as National Audiology Awareness Month; and
 Whereas there is a need for greater awareness on the part of the public regarding issues related to the hearing and balance care provided by audiologists, including—
 (1)the diagnosis and treatment options available to the public;
 (2)the research needs of audiologists; and (3)the public policy implications of changes in the field of audiology: Now, therefore, be it
	
 That the Senate— (1)supports the designation of October 2017 as National Audiology Awareness Month; and
 (2)applauds the actions of audiologists, including clinicians, researchers, and others who strive to raise public awareness of hearing and balance care by advancing the profession of audiology.
			
